            Case 2:21-cv-00906-KSM Document 1 Filed 02/26/21 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALEX CICCOTELLI,                                   :
                                                    :   Case No. ______________
        Plaintiff,                                  :
                                                    :   JURY TRIAL DEMANDED
        v.                                          :
                                                    :   COMPLAINT FOR VIOLATION OF THE
 VIELA BIO, INC., YANLING CAO,                      :   SECURITIES EXCHANGE ACT OF 1934
 EDWARD HU, RACHELLE JACQUES,                       :
 CHIRS NOLET, TYRELL RIVERS,                        :
 ANDREAS WICKI, BING YAO, HORIZON                   :
 THERAPEUTICS USA, INC., TEIRIPIC                   :
 MERGER SUB, INC., and HORIZON                      :
 THERAPEUTICS PLC,                                  :
                                                    :
        Defendants.                                 :

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges the

following upon personal knowledge with respect to himself, and upon information and belief based

upon the investigation of counsel as to all other allegations herein:

                                     NATURE OF ACTION

       1.       On January 31, 2021, Viela Bio, Inc. (“Viela” or the “Company”) entered into an

agreement (the “Merger Agreement”) to be acquired by Horizon Therapeutics USA, Inc.

(“Parent”), Teiripic Merger Sub, Inc. (“Merger Sub”), and Horizon Therapeutics plc (“Ultimate

Parent”) (collectively, “Horizon”) (the “Proposed Merger”).

       2.       Under the terms of the Merger Agreement, Merger Sub commenced a tender offer

to purchase all of Viela’s outstanding common stock for $53.00 per share (the “Tender Offer”),

which is currently scheduled to expire on March 12, 2021.

       3.       On February 12, 2021, defendants filed a recommendation statement (the

“Recommendation Statement”) with the U.S. Securities and Exchange Commission (“SEC”).
            Case 2:21-cv-00906-KSM Document 1 Filed 02/26/21 Page 2 of 11




       4.       As alleged herein, the Recommendation Statement fails to disclose material

information regarding the Proposed Merger, and defendants violated Sections 14(e), 14(d), and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”).

                                 JURISDICTION AND VENUE

       5.       This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the Exchange Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a)

of the Exchange Act and Rule 14a-9.

       6.       This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.       Venue is proper under 28 U.S.C. § 1391 because a portion of the transactions and

wrongs complained of herein occurred in this District.

                                          THE PARTIES

       8.       Plaintiff is and has been continuously throughout all relevant times the owner of

Viela common stock.

       9.       Defendant Viela is a Delaware corporation. Viela’s common stock is traded on the

NASDAQ under the ticker symbol “VIE.”

       10.      Defendant Yanling Cao is a member of the Board of Directors of Viela (the

“Board”).

       11.      Defendant Edward Hu is a member of the Board.

       12.      Defendant Rachelle Jacques is a member of the Board.

       13.      Defendant Chris Nolet is a member of the Board.




                                                  2
         Case 2:21-cv-00906-KSM Document 1 Filed 02/26/21 Page 3 of 11




       14.     Defendant Tyrell Rivers is a member of the Board.

       15.     Defendant Andreas Wicki is a member of the Board.

       16.     Defendant Bing Yao is Chief Executive Officer and Chairman of the Board.

       17.     Defendants identified in ¶¶ 10-16 are referred to herein as the “Individual

Defendants.”

       18.     Defendant Parent is a Delaware corporation and a wholly-owned subsidiary of

Ultimate Parent.

       19.     Defendant Merger Sub is a Delaware corporation and a wholly-owned subsidiary

of Parent.

       20.     Defendant Ultimate Parent is a Ireland public limited company.

                              SUBSTANTIVE ALLEGATIONS

       21.     Viela is a biotechnology company dedicated to the discovery, development, and

commercialization of novel treatments for autoimmune and severe inflammatory diseases.

       22.     On January 31, 2021, Viela entered into the Merger Agreement, under which

Merger Sub commenced the Tender Offer to acquire all of Viela’s outstanding common stock for

$53.00 per share.

       23.     The press release announcing the Proposed Merger provides as follows:

       Horizon Therapeutics plc (Nasdaq: HZNP) and Viela Bio, Inc. (Nasdaq: VIE) today
       announced the companies have entered into a definitive agreement under which
       Horizon will acquire all of the issued and outstanding shares of Viela Bio, Inc.
       common stock for $53.00 per share in cash, which represents a fully diluted equity
       value of approximately $3.05 billion, or approximately $2.67 billion net of Viela's
       cash and cash equivalents. As previously announced, Horizon had $2.08 billion in
       cash and cash equivalents at December 31, 2020. The transaction is expected to
       close by the end of the first quarter of 2021.

       “This acquisition represents a significant step forward in advancing our strategy –
       to expand our pipeline in order to accelerate our growth over the long term,” said
       Tim Walbert, chairman, president and chief executive officer, Horizon. “Adding



                                               3
  Case 2:21-cv-00906-KSM Document 1 Filed 02/26/21 Page 4 of 11




Viela’s research and clinical development capabilities along with its deep, mid-
stage biologics pipeline to our seasoned R&D and commercial teams, advances our
transformation to an innovation-driven biotech company where we will build on
the success of TEPEZZA and KRYSTEXXA to bolster our long-term growth
trajectory. We intend to maximize the full potential of Viela’s pipeline, including
the pursuit of additional future indications.” []

“We are pleased that Horizon recognizes the value of our robust R&D pipeline, our
commercial medicine UPLIZNA, which is an important treatment option for
patients with NMOSD, and our talented team,” said Bing Yao, Ph.D., chairman and
chief executive officer, Viela Bio, Inc. “We believe that the combined pipeline,
including the pursuit of additional potential indications, has the potential to yield
innovative new medicines to treat autoimmune and severe inflammatory diseases.
Our collective R&D expertise coupled with Horizon’s commercial capabilities, has
the potential to provide benefit to more patients with high unmet treatment needs.”

Financial Impact

Horizon anticipates the transaction will reduce its adjusted EBITDA by
approximately $140 million in 2021, nearly all of which is attributable to increased
R&D investment.

Transaction Terms and Approvals

The acquisition is structured as a two-step cash tender offer for all the issued and
outstanding shares of Viela Bio, Inc. common stock at a price of $53.00 per share.
Following successful completion of the tender offer, Horizon will acquire all
remaining shares not tendered in the offer through a second step merger at the same
price per share as in the tender offer. The transaction has been unanimously
approved by Horizon’s and Viela’s boards of directors and is subject to the
satisfaction of customary closing conditions, including the expiration or
termination of the waiting period under the Hart-Scott Rodino Antitrust
Improvements Act of 1976. Stockholders holding approximately 54% of the
outstanding shares of common stock of Viela, including AstraZeneca UK Limited,
have agreed to tender their shares in the offer pursuant to support agreements.

Financing

Horizon intends to finance the transaction through $1.3 billion of external debt
along with cash on hand. Horizon has put in place fully committed financing with
Citigroup Global Markets Inc. and Morgan Stanley Senior Funding, Inc.

Advisors

Morgan Stanley & Co. LLC is the sole financial advisor to Horizon in the
transaction. Horizon’s legal advisor is Cooley LLP.



                                         4
         Case 2:21-cv-00906-KSM Document 1 Filed 02/26/21 Page 5 of 11




       Goldman Sachs & Co. LLC is the sole financial advisor to Viela in the transaction.
       Viela's legal advisor is Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

       24.     On February 12, 2021, defendants filed the Recommendation Statement, which

fails to disclose material information regarding the Proposed Merger.

                                        Financial Analyses

       25.     The Recommendation Statement fails to disclose material information regarding

the analyses performed by Goldman Sachs & Co. LLC (“Goldman”), Viela’s financial advisor in

connection with the Proposed Merger. When a banker’s endorsement of the fairness of a

transaction is touted to shareholders, the valuation methods used to arrive at that opinion and the

key inputs and range of ultimate values generated by those analyses must be fairly disclosed.

       26.     The Recommendation Statement fails to disclose the following regarding

Goldman’s Illustrative Discounted Cash Flow Analysis: (i) the line items used to calculate

unlevered free cash flow; (ii) the inputs and assumptions underlying the discount rates and

perpetuity growth rates; (iii) the terminal values of Viela; (iv) the estimated benefits of the

Company’s NOLs; and (v) the number of fully diluted outstanding shares.

       27.     The Recommendation Statement fails to disclose the following regarding

Goldman’s Illustrative Sum of the Parts Analysis: (i) the inputs and assumptions underlying the

discount rates and perpetuity growth rate; (ii) the estimates of unlevered free cash flow to be

generated from UPLIZNA (NMOSD), Inebilizumab (MG), Inebilizumab (IgG4), Inebilizumab

(Kidney Transplant Desensitization), VIB4920 (Sjögren’s Syndrome and Kidney Transplant

Rejection), and VIB7734 and the underlying line items; (iii) the estimates of unlevered free cash

flow to be generated from additional potential product candidates and indications and the

underlying line items; (iv) the terminal values; (v) the estimates of certain operating expenses that




                                                 5
          Case 2:21-cv-00906-KSM Document 1 Filed 02/26/21 Page 6 of 11




had not been allocated to specific products; (vi) the benefits estimated by the Company’s

management to be derived by the Company from its utilization of the Company’s estimated NOLs;

and (vii) the number of fully diluted outstanding shares.

                                        Financial Projections

       28.     The Recommendation Statement fails to disclose material information regarding

Viela’s financial projections. The disclosure of projected financial information is material because

it provides stockholders with a basis to project the future financial performance of a company, and

allows stockholders to better understand the financial analyses performed by the company’s

financial advisor in support of its fairness opinion.

       29.     The Recommendation Statement fails to disclose the following regarding Viela’s

financial projections: (i) the line items used to calculate unlevered free cash flow; (ii) projected

EBITDA; and (iii) a reconciliation of the non-GAAP to GAAP metrics.

                                   Potential Conflicts of Interest

       30.     The Recommendation Statement fails to disclose the timing and nature of all

communications regarding the future employment and directorship of Viela’s officers and

directors, including who participated in all the communications.

       31.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders.

       32.     If disclosed, the omitted information would significantly alter the total mix of

information available to the Company’s stockholders.




                                                  6
            Case 2:21-cv-00906-KSM Document 1 Filed 02/26/21 Page 7 of 11




                                              COUNT I

      Claim Against All Defendants for Violation of Section 14(e) of the Exchange Act

          33.    Plaintiff repeats and realleges the above-referenced allegations as if fully set forth

herein.

          34.    Section 14(e) of the Exchange Act states:

          It shall be unlawful for any person to make any untrue statement of a material fact
          or omit to state any material fact necessary in order to make the statements made,
          in the light of the circumstances under which they are made, not misleading . . . in
          connection with any tender offer or request or invitation for tenders[.]

          35.    Defendants disseminated the misleading Recommendation Statement, which

contained statements that, in violation of Section 14(e) of the Exchange Act, in light of the

circumstances under which they were made, failed to state material facts necessary to make the

statements therein not misleading.

          36.    The Recommendation Statement was prepared, reviewed, and/or disseminated by

defendants.

          37.    The Recommendation Statement misrepresented and/or omitted material facts in

connection with the Proposed Merger.

          38.    By virtue of their positions within the Company and/or roles in the process and the

preparation of the Recommendation Statement, defendants were aware of this information and

their duty to disclose this information in the Recommendation Statement.

          39.    The omissions in the Recommendation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares in connection

with the Proposed Merger.

          40.    A reasonable investor will view a full and accurate disclosure as significantly

altering the total mix of information made available.



                                                   7
            Case 2:21-cv-00906-KSM Document 1 Filed 02/26/21 Page 8 of 11




          41.    Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Recommendation Statement, causing statements therein to be

materially incomplete and misleading.

          42.    Accordingly, defendants violated Section 14(e) of the Exchange Act.

          43.    Plaintiff is threatened with irreparable harm and has no adequate remedy at law.

                                              COUNT II

            Claim Against All Defendants for Violation of 14(d) of the Exchange Act

          44.    Plaintiff repeats and realleges the above-referenced allegations as if fully set forth

herein.

          45.    Section 14(d)(4) of the Exchange Act provides:

          Any solicitation or recommendation to the holders of such a security to accept or
          reject a tender offer or request or invitation for tenders shall be made in accordance
          with such rules and regulations as the Commission may prescribe as necessary or
          appropriate in the public interest or for the protection of investors.

          46.    Rule 14d-9(d) states, in relevant part:

          Any solicitation or recommendation to holders of a class of securities referred to in
          section 14(d)(1) of the Act with respect to a tender offer for such securities shall
          include the name of the person making such solicitation or recommendation and
          the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
          or a fair and adequate summary thereof[.]

          47.    Item 8 requires that directors must “furnish such additional information, if any, as

may be necessary to make the required statements, in light of the circumstances under which they

are made, not materially misleading.”

          48.    The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9 because

it omits the material facts set forth above, which renders the Recommendation Statement false

and/or misleading.




                                                    8
           Case 2:21-cv-00906-KSM Document 1 Filed 02/26/21 Page 9 of 11




          49.   Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and

misleading.

          50.   The omissions in the Recommendation Statement are material to plaintiff, and he

will be deprived of his entitlement to make a fully informed decision with respect to the Proposed

Merger if such misrepresentations and omissions are not corrected prior to the expiration of the

Tender Offer.

          51.   Plaintiff has no adequate remedy at law.

                                            COUNT III

Claim Against the Individual Defendants and Horizon for Violation of Section 20(a) of the
                                    Exchange Act

          52.   Plaintiff repeats and realleges the above-referenced allegations as if fully set forth

herein.

          53.   The Individual Defendants and Horizon acted as controlling persons of Viela within

the meaning of Section 20(a) of the Exchange Act as alleged herein.

          54.   Due to their positions as directors of Viela and participation in and/or awareness of

the Company’s operations and/or intimate knowledge of the false statements contained in the

Recommendation Statement filed with the SEC, they had the power to influence and control and

did influence and control, directly or indirectly, the decision making of the Company, including

the content and dissemination of the various statements that plaintiff contends are false and

misleading.

          55.   Each of the Individual Defendants and Horizon was provided with or had unlimited

access to copies of the Recommendation Statement alleged by plaintiff to be misleading prior to




                                                  9
         Case 2:21-cv-00906-KSM Document 1 Filed 02/26/21 Page 10 of 11




and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       56.      Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, therefore, is presumed to have had the power to

control and influence the particular transactions giving rise to the violations as alleged herein, and

exercised the same.

       57.      The Recommendation Statement contains the unanimous recommendation of the

Individual Defendants to approve the Proposed Merger. They were thus directly connected with

and involved in the making of the Recommendation Statement.

       58.      Horizon also had direct supervisory control over the composition of the

Recommendation Statement and the information disclosed therein, as well as the information that

was omitted and/or misrepresented in the Recommendation Statement.

       59.      Accordingly, the Individual Defendants and Horizon violated Section 20(a) of the

Exchange Act.

       60.      The Individual Defendants and Horizon had the ability to exercise control over and

did control a person or persons who have each violated Section 14(e) of the Exchange Act and

Rule 14a-9, by their acts and omissions as alleged herein.

       61.      These defendants are liable pursuant to Section 20(a) of the Exchange Act.

       62.      Plaintiff is threatened with irreparable harm and has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.       Enjoining defendants and all persons acting in concert with them from

consummating the Proposed Merger;




                                                 10
         Case 2:21-cv-00906-KSM Document 1 Filed 02/26/21 Page 11 of 11




       B.      In the event defendants consummate the Proposed Merger, rescinding it and setting

it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to file a Recommendation Statement that does

not contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(e), 14(d), and 20(a) of the Exchange

Act, as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury.

 Dated: February 26, 2021                             GRABAR LAW OFFICE

                                                By:
                                                      Joshua H. Grabar (#82525)
                                                      One Liberty Place
                                                      1650 Market Street, Suite 3600
                                                      Philadelphia, PA 19103
                                                      267-507-6085
                                                      jgrabar@grabarlaw.com

                                                      Counsel for Plaintiff




                                                  11
